Citation Nr: 1607524	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-05 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for meningioma, to include as secondary to exposure to radiation and herbicides/environmental toxins.

2.  Entitlement to service connection for a heart disorder, to include as secondary to exposure to herbicides. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression, to include as secondary to meningioma. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By that rating action, the RO denied service connection for the issues on appeal.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Philadelphia, Pennsylvania RO. 

In November 2015, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been associated with the Veteran's electronic record. 

By the appealed rating action, the RO separately denied the issues of entitlement to service connection for PTSD and an acquired psychiatric disorder, claimed as anxiety and depression.  As these issues represent a claim for service connection for an acquired psychiatric disorder, the issues have been combined and characterized as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

The Board finds that prior to further appellate consideration of the claims, additional substantive development is necessary; specifically, to schedule the Veteran for VA examinations with opinions to determine the etiology of the claimed disabilities on appeal.   In its discussion below, the Board will address the claims for service connection for meningioma and heart disability conjunctively.  

i. Meningioma and Heart Disability

The Veteran claims service connection for meningioma and a heart disability.  He maintains that his meningioma is secondary to exposure to ionizing radiation, that both disabilities are secondary to herbicide exposure, and that his heart disability is secondary to his meningioma.  

The Veteran maintains that his meningioma and heart disorder are secondary to exposure to herbicides while serving as a security policeman while on temporary duty assignment (TDY) at Anderson AFB, Guam.  Service military and treatment records indicate that the Veteran was stationed on temporary duty assignments (TDYs) at Andersen Air Force Base, Guam at various times between 1966 and 1970 and that his military occupational specialist (MOS) was a security policeman.  The Veteran has reported that Agent Orange (AO) was stored and sprayed outside the perimeter of the base in Guam, and that he was exposed while patrolling the area during his duties as a security officer.  (T. at pgs. 4-8). 

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a veteran was exposed to an herbicide agent during active service, certain diseases, to include ischemic heart disease, which includes coronary artery disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

VA has extended the presumption of service connection for diseases listed under 3.309(e), such as ischemic heart disease, to Veterans who served in Korea in or near the demilitarized zone (DMZ) between April 1, 1968, and August 31, 1971, or in Thailand at certain designated bases and whose duties placed him on or near the perimeter of the base, where Agent Orange was sprayed.  The presumption of service connection for diseases exposed to an herbicide agent under 3.309(e) has not been extended to claims based on service on the island of Guam.  

The Veteran has not asserted, nor does the record suggest, that he served within the Republic of Vietnam, the Korean DMZ or Thailand.  As such, the presumption of herbicide exposure does not apply, and actual, direct exposure to herbicides must be shown.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

After reviewing and weighing the evidence of record on the question of whether the Veteran was exposed to herbicides and environmental toxins while on TDY in the at Anderson AFB, Guam, the Board finds that there is a state of equipoise of the positive and negative evidence.  In such a case, the question is to be resolved in the appellant's favor. 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The RO indicated in a November 2013 memorandum to the file that it had found insufficient evidence to verify the Veteran's claims of in-service herbicide exposure.  (See VA's November 2013 Memorandum to the file:  Formal Finding on the Insufficient Evidence to Verify Herbicide Exposure).  Since issuance of the RO's November 2013 memorandum, the Veteran submitted numerous articles and statements from servicemates indicating that herbicides were stored and used at Anderson AFB Guam at the time he served on the island.  One article in particular referenced a public health assessment from the Department of Health's Agency for Toxic Health and Disease Registry, wherein it was reported that dioxins, like the chemicals in Agent Orange, had been found in soils samples on ten sites at Anderson.  (See article labeled as "Correspondence" received and uploaded to the Veteran's electronic record on November 23, 2015).  In an article from Veterans Today titled, "EPA Superfunds: Veterans at Risk," the list of military sites on the Environmental Protection Agency's (EPA) Comprehensive Environmental Response, Compensation, and Liability Act, commonly known as the "Superfund" included Anderson AFB.  For each military site, such as Anderson, the EPA had identified contaminants of concerns (i.e., hazardous substances, pollutants or contaminants).  (See article titled, "EPA Superfunds: Veterans at Risk," labeled as "Correspondence" and received and uploaded to the Veteran's electronic record on November 23, 2015).

In view of the Veteran's credible statements and the above-cited articles, and resolving all doubt in his favor, the Board finds that he was exposed to herbicides and environmental toxins while on TDY at Anderson AFB, Guam.  Thus, in view of the foregoing, the Board finds that he should be scheduled for VA examinations to determine the diagnosis/etiology of his meningioma and heart disorder, diagnosed as coronary atherosclerotic disease, to include whether they are etiologically related to his period of military service, to include his confirmed exposure to herbicides and environmental toxins during his service at Anderson AFB, Guam.  

ii.  Acquired Psychiatric Disability, to include PTSD, anxiety and depression

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD, anxiety and depression.  He contends that he has these psychiatric disabilities from being in close proximity to nuclear bombs and missiles while stationed at Columbus Air Force Base, Mississippi.  He also maintains that he has psychiatric problems from being the victim of racial discrimination while on active duty in Mississippi and Guam and from handling bodies from planes that arrived from the Republic of Vietnam.  (T. at pgs. 16-20).  

The Veteran's service treatment records pertinet reflect that he was seen for administrative/disciplinary problems at work for belligerent behavior and passive-aggressive acts toward non-commission officers (NCOs) in early February 1968.  The examining clinician noted that the Veteran felt that there was racial discrimination amongst the NCOs.  When evaluated two days later, the examining clinician noted that there was no evidence of any thought disorder.  The examining clinician noted that the Veteran had demonstrated mild sociopathic tendencies, but that there was no basis for a psychiatric profile.  In September 1968, the Veteran was noted to have been feeling better.  In November 1968, the Veteran indicated that he felt "nervous," tired, "edgy," and "rundown."  He related that he had been studying for finals and that he was sleep deprived.  An assessment of administrative problems was entered.  A July 1970 service separation examination reflects that the Veteran was found to have been psychiatrically "normal."  On an accompanying Report of Medical History, the Veteran denied having had depression, excessive worry or nervous trouble of any sort, nightmares, and trouble sleeping.  He described his health as "Good."  

In view of the Veteran's contention that he developed an acquired psychiatric disorder, to include PTSD, anxiety and depression as a result of racial discrimination during service and the in-service notations of the same, the RO must schedule the Veteran for an examination by an appropriate clinician to identify any current psychiatric disorders found and to provide an opinion as to whether any disorder identified was caused or aggravated by his military service. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations by appropriate examiners to determine the nature and etiology of his meningioma and heart disability.  Each examiner must review the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records, record the Veteran's current complaints and history, and conduct a comprehensive evaluation and tests deemed necessary as it relates to their particular disability.  Each examiner must make an annotation in his or her report that such a records review was made.  

Each examiner is asked to furnish an opinion with respect to the following questions as it relates to their particular disability:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's meningioma or heart disorder had its onset during the Veteran's period of active military service or within the initial post-service year; or, was any such disorder caused by any incident or event that occurred during his period of service, to include the Veteran's conceded exposure to herbicides and environmental toxins while on TDY at Anderson AFB, Guam?  Regarding the Veteran's meningioma, the examiner should specifically comment on an April 2009 opinion, prepared by Dr. H. M., wherein he opined that there did not appear to be an association from exposure to Agent Orange and the risk of developing meningioma.  

The examiners are hereby advised that the Veteran's exposure to herbicides and environmental toxins while on TDY to Anderson AFB, Guam is presumed. 

The examiners must consider the Veteran's lay statements, which may not be disregarded merely because the record contains no corroborating, contemporaneous medical evidence.  If the examiners find that the Veteran's lay statements of history of their respective disorder are not credible, he/she must explain why this is so.

A complete rationale for all opinions must be provided.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.  The examiners must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiners must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

The examining heart clinician should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart disorder has been caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's meningioma.

If aggravation of the heart disorder is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the heart disorder prior to aggravation, and then provide quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the meningioma.  If it is not possible to provide such an assessment, the examiner must provide the reasons for his or her finding.

2.  Then, schedule the Veteran for a VA mental disorders examination by an appropriately qualified clinician.  The purpose of the examination is to determine whether any psychiatric found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's VBMS and Virtual VA electronic records must be made available to the examiner, and the examiner must specify in the examination report that he or she conducted a review of the record.   

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner must specify the stressor or stressors that serve as the underlying basis for this diagnosis, and also provide as much detail as possible concerning each alleged stressor relied on in rendering the diagnosis.  The examiner is hereby advised that the Veteran has alleged that he has PTSD as a result of feeling racially discriminated against by his NCOs; handling bodies that had arrived from the RVN; and, from having worked in close proximity to nuclear missiles.  

The examiner must also specify whether each stressor established by the record was sufficient to produce PTSD and whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  If a diagnosis of PTSD is not made, the examiner should explain in the examination report why such a diagnosis is not warranted.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder (other than PTSD) found on examination began in service or is otherwise etiologically related thereto, to include the Veteran's reports of feeling racially discriminated against by NCOs, handling bodies that had arrived from the RVN or from having worked in close proximity to nuclear missiles.  

The examiner must consider the Veteran's lay statements, which may not be disregarded merely because the record contains no corroborating, contemporaneous medical evidence.  If the examiner finds that the Veteran's lay statements of history of the disorder are not credible, he/she must explain why this is so.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Then, readjudicate the claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

